Citation Nr: 1529489	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-08 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for colorectal cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1974.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a June 2009 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Muskogee, Oklahoma RO.

The Veteran died in September 2010.  His surviving spouse timely requested substitution in order to continue the appeal.  The RO determined his surviving spouse was the appropriate substitute in December 2012.  38 U.S.C.A. § 5121A (West 2014).  Accordingly, the Veteran's surviving spouse is recognized as the Appellant in this case.

A hearing was held before the undersigned in June 2012.  A transcript of the hearing is of record.  

In November 2012, the Board remanded the matter for additional development and readjudication.

In a decision issued in June 2014, the Board denied the Appellant's claim.  The Appellant appealed that decision to the Court.  In March 2015, the Court issued an order vacating the June 2014 Board decision and remanding the matter for readjudication consistent with the instructions outlined in a March 2015 Joint Motion by the parties (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action on her part is required.


REMAND

The March 2015 Joint Motion states that the Board's June 2014 decision relied on an inadequate August 2013 advisory medical opinion from the Director of the Post 9-11 Environmental Health Program in concluding that the Veteran's colorectal cancer was not related to in-service exposure to ionizing radiation.  Specifically, the Joint Motion states that the dose estimate provided was based on the inaccurate factual premise that the Veteran was not monitored for radiation exposure during his weapons inspections.  Thus, the Joint Motion concludes that the dose estimate upon which the opinion was based may be erroneous.

The Joint Motion points to lay evidence provided by the Veteran and his fellow serviceman, D.M., in support of the Joint Motion's conclusion that the Veteran was monitored for radiation exposure during service.  These statements indicated that as Atomic Demolitions Munitions Specialists, the Veteran and D.M. wore dosimeters that changed colors when exposed to radiation.  

Specifically, in a statement received in July 2013, D.M. reported that he and the Veteran were required to wear a film badge radiation dosimeter because the weapons they were inspecting contained radiation material.  He reported that the Veteran would remain exposed to radiation the longest because he was in charge of ensuring that the weapons were secure.  D.M. stated that once they turned in their dosimeter badges to the designated officer they were never told of the result after the dosimeter was developed or if they were ever in danger of overexposure.  In a March 2009 statement, D.M. reported that their dosimeters changed colors on two or three occasions, which he indicated showed exposure to radiation above the legally prescribed levels.  

A January 2009 letter from Dr. A.D.F. notes that the Veteran reported that in-service he wore radiation detectors while performing his duties that sometimes indicated maxed out levels of radiation exposure.

In April 2009, the Veteran submitted responses to VA's Radiation Dose Assessment Questionnaire, in which he reported that he worked with radioactive sources for at least two weeks a month for two years and that during these times he was working with radiation producing devices approximately eight hours a day.

In accordance with the terms of the Joint Motion, remand is necessary to obtain a dose estimate from the Under Secretary for Health that includes consideration that the Veteran was monitored for radiation exposure during service.  38 C.F.R. § 3.311(a)(2)(iii).  After such action has been completed, the claim must be forwarded to the Under Secretary for Benefits for appropriate consideration under § 3.311(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Forward all available records concerning the Veteran's exposure to radiation to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies, pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  

In preparing a dose estimate, the Under Secretary for Health should be instructed to consider that the Veteran was monitored during service for exposure to radiation and should specifically consider statements of record from the Veteran and D.M. regarding in-service radiation monitoring.

2.  After completion of the foregoing, forward the claim to the Under Secretary for Benefits for appropriate consideration, in accordance with 38 C.F.R. § 3.311(c).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Appellant and her representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




